          Case 1:18-cr-00252-DAD-SKO Document 240 Filed 08/26/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 STEPHANIE STOKMAN
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                               CASE NO. 1:18-CR-00252-DAD-SKO
11                                Plaintiff,                 STIPULATION REGARDING SCHEDULE
                                                             FOR DEFENDANT’S MOTION FOR SENTENCE
12                         v.                                REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                             ORDER
13   ROSEMARIE MARTINEZ,
14                               Defendant.
15

16

17                                               STIPULATION

18          Plaintiff United States of America (the “government”), by and through its counsel of record, and

19 the defendant, by and through his counsel of record, hereby stipulate as follows:

20          1.     The defendant filed a motion for compassionate release on August 18, 2021. Docket No.

21 237. Pursuant to Local Rule the government’s response is due on August 25, 2021.

22          2.     Counsel for the government requests additional time to obtain relevant records and draft

23 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

24 request.

25          3.     Accordingly, by this stipulation, the parties jointly request that the Court set the briefing

26 schedule on the defendant’s motion as follows:
27                 a)      The government’s response to the defendant’s motion to be filed on or before

28          September 1, 2021;


      STIPULATION RE BRIEFING SCHEDULE                   1
30
           Case 1:18-cr-00252-DAD-SKO Document 240 Filed 08/26/21 Page 2 of 2


 1                 b)      The defendant’s reply to the government’s response to be filed on or before

 2          September 9, 2021.

 3

 4          IT IS SO STIPULATED.

 5

 6    Dated: August 19, 2021                                 PHILLIP A. TALBERT
                                                             Acting United States Attorney
 7

 8                                                           /s/ STEPHANIE STOKMAN
                                                             STEPHANIE STOKMAN
 9                                                           Assistant United States Attorney

10

11    Dated: August 19, 2021                                  /s/MICHAEL W. BERDINELLA
                                                              MICHAEL W. BERDINELLA
12                                                            Counsel for Defendant
                                                              ROSEMARIE MARTINEZ
13

14
                                                     ORDER
15
            Based upon the stipulation and representations of the parties, the Court adopts the following as a
16
     revised briefing schedule regarding the defendant’s motion for sentence reduction:
17
            a)     The government’s response to the defendant’s motion, Docket No. 237, is due on or
18
     before September 1, 2021;
19
            b)     The defendant’s reply to the government’s response, if any, is due on September 9, 2021.
20
21
     IT IS SO ORDERED.
22
        Dated:    August 26, 2021
23                                                    UNITED STATES DISTRICT JUDGE
24

25

26
27

28

      STIPULATION RE BRIEFING SCHEDULE                   2
30
